internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-139627-01 date april re legend grantor spouse living_trust marital trust date date date x probate_court state statute child child child a dear this is in response to your date letter and other correspondence requesting rulings concerning the income gift estate and generation-skipping_transfer_tax consequences of the proposed severance of the marital trust you have requested the following rulings the proposed severance of the marital trust will not result in taxable_gifts under sec_2501 or sec_2519 of the internal_revenue_code the qualified_terminable_interest_property qtip_election under sec_2056 in effect for the marital trust will remain in effect for each of the new trusts plr-139627-01 under sec_2207a each new trust created after the severance will be obligated to pay a proportionate part of the estate_tax liability at the death of spouse neither the severance of the marital trust nor formation and funding of the new trusts will result in any generation-skipping transfers under chapter either at the time of severance or thereafter the new trusts formed as a result of this severance will continue to be exempt from generation-skipping_transfer_tax gstt under sec_26_2601-1 of the generation-skipping_transfer_tax regulations the severance of the marital trust and formation of the three new trusts will not be considered to be a sale_or_other_disposition of marital trust property the severance will not cause the marital trust the new trusts or the beneficiaries thereof to realize any taxable_income gains or losses under sec_61 or sec_1001 under sec_643 and sec_1223 the basis and holding_period of the assets of the marital trust will continue to apply to these assets after the transfer to the new trusts in the year of severance of the marital trust the marital trust must file a final income_tax return and the three new trusts each must file individual initial income_tax returns all in conformity with normal principles of subchapter_j the proposed severance of the marital trust and the formation of the three new trusts will not result in the transfer of any property interests subject_to sec_2702 the facts submitted are as follows grantor executed living_trust a revocable_trust on date grantor last amended the living_trust on date grantor died on date prior to date at which time the trust became irrevocable sec_5 of the living_trust as amended provides at grantor’s death half of the balance of living_trust assets after paying debts administration_expenses and a pecuniary_bequest for the benefit of the former husband of grantor is to pass to the marital trust sec_5 further provides that the income from the marital trust shall be paid to spouse quarter-annually during his life the trustee of the marital trust may pay principal to spouse for his care and support upon spouse’s death the remainder of the assets in the marital trust shall be distributed among trusts provided for under sec_5 in shares determined by the rule per stirpes plr-139627-01 under sec_5 the remaining half of the living_trust assets is to be divided into equal shares one share for each of grantor’s children then living and one share for each child with issue then living sec_5 provides that each share allocated for the then living issue of a deceased child of grantor shall be distributed outright to such issue by right of representation sec_5 provides that each share allocated for a living child of grantor shall be held as a separate trust for each such child sec_5 provides that upon the death of the child for whom a_trust is named the trust shall terminate and the trust property shall be distributed to such child’s spouse issue or grantor’s issue in trust or otherwise as the child for whom the trust is named shall appoint in his her last will and testament by making specific reference to this power sec_5 provides that upon the death of the child for whom such trust is named any trust property which has not been effectively appointed under the provisions of sec_5 shall be distributed to the living issue of the child by right of representation on schedule m of the federal estate_tax_return form_706 filed for grantor’s estate the executor of grantor’s estate elected under sec_2056 to treat the assets of the marital trust as qualified_terminable_interest_property qtip there have been no additions to the marital trust constructive or otherwise since date grantor was survived by her spouse spouse and three children all of whom are currently living grantor has no deceased children the trustee of marital trust proposes to divide marital trust pro_rata into three equal trusts new trusts the terms of each new trust with respect to spouse’s interest during his life will be identical to marital trust each new trust will pay income to spouse during his lifetime and each trustee will have discretion to distribute principal spouse’s care and support no person other than spouse will be entitled to principal distributions from any new trust during spouse’s lifetime at spouse’s death after payment of the trust’s proportionate share of estate_tax each of the new trusts will terminate in favor of a designated child’s trust that has been established under sec_5 of grantor’s living_trust for the benefit of that child state statute provides that a trustee possesses the power to divide trust property into two or more separate portions or trusts with substantially identical terms and conditions and to allocate property between them in order to simplify administration for generation-skipping_transfer_tax gstt purposes to segregate property for management purposes or to meet another trust objective the proposed severance of the marital trust will be submitted to probate_court for approval if probate court’s approval is not forthcoming the marital trust will not be severed plr-139627-01 the marital trust is currently funded almost exclusively with class b common_stock in x a publicly traded corporation the stock owned by marital trust constitutes approximately a of the issued and outstanding class b common_stock law and analysis ruling sec_1 - sec_2501 of the internal_revenue_code imposes a tax on the transfer of property by gift by an individual sec_2502 provides that the payment of the gift_tax is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_25_2511-2 of the gift_tax regulations provides that the gift_tax is a primary and personal liability of the donor is an excise upon the donor’s act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides an exception to the rule_of sec_2056 in the case of qualified_terminable_interest_property qtip under sec_2056 qtip is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that qtip means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse’s life sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life plr-139627-01 sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 sec_2044 provides that paragraph a applies to any property if sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which the section applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 or sec_2523 sec_25_2519-1 provides that a transfer of all or a portion of the income_interest of the spouse in qtip is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_2207a provides that if any part of the gross_estate consists of property the value of which is includible in the gross_estate by reason of sec_2044 the decedent’s estate shall be entitled to recover from the person receiving the property the amount by which a the total_tax for such year under chapter which has been paid exceeds b the total_tax under chapter which would have been payable if the value of such property had not been included in the gross_estate in the present case after the proposed severance of the marital trust into the three new trusts the beneficial interests of spouse child child and child with respect to the new trusts will be identical to those provided under the marital trust specifically under the new trusts spouse will have the same rights to current income and principal as provided under the marital trust child child child and the more remote issue of grantor will each have the same rights with respect to the new trusts as under the marital trust thus the beneficial interests rights and expectancies of the beneficiaries of the new trusts are substantially the same as under the marital trust both before and after the proposed transaction accordingly based on the facts submitted and representations made we conclude that the proposed severance of the marital trust will not result in spouse making a taxable gift under sec_2501 or sec_2519 further the proposed severance will not result in child child or child making a taxable gift under sec_2501 furthermore spouse continues to have a qualifying_income_interest_for_life as defined under sec_2056 with respect to the new trusts accordingly plr-139627-01 based on the facts submitted and representations made we conclude that the qtip_election under sec_2056 in effect for the marital trust will remain in effect for each of the new trusts further sec_2207a will apply in determining the estate_tax liability of each new trust at the death of spouse ruling sec_4 - sec_2601 imposes a tax on every generation-skipping_transfer the term generation-skipping_transfer is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax gstt is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that for purposes of chapter a_trust that was irrevocable on date and that holds qualified_terminable_interest_property by reason of an election under sec_2056 made either on before or after date is treated in the same manner as if the decedent spouse had made an election under sec_2652 providing for the reverse_qtip_election thus transfers from these trusts are not subject_to chapter and the decedent spouse is treated as the transferor of the property this rule does not apply to that portion of the trust that is subject_to chapter by reason of an addition to the trust occurring after date judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gstt under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gstt if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gstt is divided into two trusts under the facts plr-139627-01 presented the division of a_trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter constructive have been made to marital trust after date the proposed severance of marital trust by the trustees will not result in a shift of any beneficial_interest in marital trust or the new trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed severance will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in marital trust for purposes of the present case it is represented that no additions actual or accordingly based on the facts submitted and representations made we conclude that neither the severance of the marital trust nor formation and funding of the new trusts will result in any generation-skipping transfers under chapter either at the time of severance or thereafter and that the grandfathered exempt status of the marital trust under sec_26_2601-1 will continue to apply with respect to the three new trusts rulings - sec_61 provides that gross_income includes gains derived from dealing in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis over the amount_realized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained in 499_us_554 the supreme court of the united_states examined the issue of what constitutes a material difference in exchanged properties or a disposition of property for purposes of the realization requirement implicit in sec_1001 in cottage savings a savings and loan association sold 90-percent participation interests in mortgage loans to four other lenders simultaneously the association purchased 90-percent participation interests in mortgage loans held by these lenders the exchanged properties were derived from loans made to different obligors secured_by different homes and thus embodied legally distinct entitlements the association claimed a deduction under plr-139627-01 sec_165 for the adjusted difference between the face value of the participation interest the association had traded and the fair_market_value of the participation interest it had received the supreme court determined that exchanged properties are materially different for purposes of sec_1001 if those property owners enjoy legal entitlements that are different in_kind or extent cottage savings pincite because the mortgages had different mortgagors and were secured_by different properties the loans were materially different the court therefore held that the taxpayer actually sustained a loss for purposes of sec_165 in revrul_69_486 1969_2_cb_159 a_trust instrument required the trustee to distribute the corpus of a_trust consisting of promissory notes and common_stock one-half to an individual and one-half to a tax exempt charitable_organization the beneficiaries however agreed that the individual should receive all the notes and the charitable_organization should receive all the stock although the trustee complied with their request neither the trust instrument nor local law allowed the trustee to make an allocation of specific property in_kind thus the beneficiaries were considered to have received a pro_rata distribution of the notes and stock followed by a deemed exchange of their respective pro_rata share of stock and notes revrul_69_486 therefore held that the individual recognized gain on the disposition of his shares of the common_stock in an amount determined under sec_1001 in contrast to the situation in revrul_69_486 the trustee represents that the severance of the marital trust would be pro_rata and that each of the new trusts would be subject_to the same trust provisions currently applicable to the marital trust accordingly we conclude that the severance of the marital trust and the formation of the three new trusts will not be considered to be a sale_or_other_disposition of marital trust property and thus will not cause the marital trust the new trusts or the beneficiaries thereof to realize any taxable_income gains or losses under sec_61 or sec_1001 ruling sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer sec_1_1015-2 of the income_tax regulations provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer is made plr-139627-01 sec_1_1015-2 provides that the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property to which the uniform basis rules apply has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included in the period for which the property was held by any other person if under chapter one such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person accordingly based on the facts submitted and representations made the basis of the assets in the three new trusts will be the same as the basis of the assets currently held in the marital trust furthermore we conclude that the assets in the new trusts after the proposed severance will have the same holding_period as the assets had prior to the severance ruling sec_643 provides that distributable_net_income means with respect to any taxable_year the taxable_income of the estate_or_trust computed with modifications described in sec_643 - sec_643 provides that the term beneficiary includes an heir legatee and devisee sec_1_643_c_-1 provides that an heir legatee or devisee including an estate_or_trust is a beneficiary a_trust created under a decedent’s will is a beneficiary of the decedent’s estate the following persons are treated as beneficiaries a any person with respect to an amount used to discharge or satisfy that person’s legal_obligation as that term is used in sec_1_662_a_-4 b the grantor of a_trust with respect to an amount applied or distributed for the support of a dependent under the circumstances specified in sec_677 out of corpus or out of other than income for the taxable_year of the trust and c the trustee or cotrustee of a_trust with respect to an amount applied or distributed for the support of a dependent under the circumstances specified in sec_678 out of corpus or out of other than income for the taxable_year of the trust sec_661 provides that in any taxable_year there shall be allowed as a deduction in computing the taxable_income of a_trust other than a_trust to which subpart b applies the sum of any amount of income for such taxable_year required to be distributed currently including any amount required to be distributed which may plr-139627-01 be paid out of income or corpus to the extent such amount is paid out of income for such taxable_year and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income of the trust sec_1_661_a_-2 provides that in computing the taxable_income of a_trust there is allowed under sec_661 as a deduction for distributions to beneficiaries the sum of the amount of income for the taxable_year which is required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year however the amount deductible cannot exceed the distributable_net_income of the trust the new trusts are not beneficiaries of the marital trust and the transfer of the assets into the three new trusts is not a distribution under sec_661 the distributable_net_income of the marital trust will be included in its final income_tax return and the distributable_net_income of the three new trusts will be included in the respective income_tax returns of the new trusts the distributable_net_income of the marital trust and the three new trusts will be taxable to spouse to the extent that each trust’s accounting_income is distributed to spouse ruling sec_2702 provides special valuation rules in the case of transfers of interests in trusts under sec_2702 for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest shall be treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 as discussed above the interests of each beneficiary of the new trusts spouse child child child and their issue will be identical to the respective interests provided under the marital trust accordingly under the facts presented the severance of the marital trust into three new trusts will not involve the transfer of property with a retention of an interest in the property therefore based on the facts submitted and representations made we conclude that sec_2702 should not be applicable to the proposed severance in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-139627-01 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
